



Exhibit 10.20
CENTENE CORPORATION
Restricted Stock Unit Agreement Granted Under
2012 Stock Incentive Plan
THIS AGREEMENT is entered into by Centene Corporation, a Delaware corporation
(hereinafter the “Company”), and the undersigned employee of the Company
(hereinafter the “Participant”).
WHEREAS, the Participant renders important services to the Company and acquires
access to Confidential Information (as defined below) of the Company in
connection with the Participant’s relationship with the Company; and
WHEREAS, the Company desires to align the long-term interests of its valued
employees with those of the Company by providing the ownership interest granted
herein and to prevent former employees whose interest may become adverse to the
Company from maintaining an ownership interest in the Company;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
1.          Grant of RSUs.
This Agreement evidences the grant by the Company on the Issue Date (or the
“Grant Date”) to the Participant of restricted stock units (each an “RSU,” and
collectively the “RSUs”) pursuant to the Company’s 2012 Stock Incentive Plan
(the “Plan”).  Each RSU represents the right to receive one share of the common
stock, $.001 par value per share, of the Company (“Common Stock”) as provided in
this Agreement.  The shares of Common Stock that are issuable upon vesting of
the RSUs are referred to in this Agreement as “Shares.” 
2.          Vesting.
Subject to Section 3 of this Agreement, the RSUs shall vest as to ____% of the
original number of RSUs on the ____ anniversary of the Grant Date and as to an
additional ____% of the original number of RSUs at the end of each successive
____ period following the ____ anniversary of the Grant Date until the ____
anniversary of the Grant Date. The Participant must hold vested shares for one
year from the vesting date, less shares valued at an amount equivalent to the
Participant’s tax liability applicable to the vested shares at the Participant’s
marginal tax rate. The Participant’s tax liability may exceed the minimum
statutory withholding.
3.          Reorganization Event.
Upon the occurrence of a “Change in Control,” all of the RSUs that (but for the
application of this clause) are not vested at the time of the occurrence of such
Change in Control event shall vest.  The shares represented by the RSUs so
vested shall not be subject to the one-year additional holding requirement under
Section 2. A “Change in Control” shall be deemed to have occurred if any of the
events set forth in any one of the following clauses shall occur:  (i) any
Person (as defined in section 3(a)(9) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and as such term is modified in sections 13(d) and
14(d) of the Exchange Act), excluding a group of persons including the
Participant, is or becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty percent or more of the combined voting power of the Company’s
then-outstanding securities; (ii) individuals who, as of the Grant Date,
constitute the Board of Directors of the Company (the “Incumbent Board”), cease
for any reason to constitute a majority thereof (provided, however, that an
individual becoming a director subsequent to the Grant Date whose election, or
nomination for election by the Company’s stockholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be
included within the definition of Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual election contest (or such terms used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors of the Company); or (iii) the stockholders of the
Company consummate a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation.
4.          Distribution of Shares.
(a)   Timing of Distribution.  The Company will distribute to the Participant
(or to the Participant’s estate in the event of the death of the Participant
occurring after a vesting date but before distribution of the corresponding
Shares), as soon as administratively practicable after each vesting date, the
Shares represented by RSUs that vested on such vesting date. 





--------------------------------------------------------------------------------





(b)   No Fractional Shares.  No fractional Shares shall be issuable pursuant to
any RSU.  In lieu of any fractional shares to which the Participant would
otherwise be entitled, the Company shall pay cash in an amount equal to such
fraction multiplied by the Fair Market Value (as defined in the Plan) of a share
of Common Stock.
(c)   Termination of Employment.  In the event that the Participant’s employment
with the Company (and any parent or subsidiary thereof) is terminated for any
reason by the Company or by the Participant other than by reason of death,
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended (the “Code”)) or Qualified Retirement (as defined below),
the RSUs shall cease vesting as of the date of termination. In the event the
Participant’s employment with the Company (and any parent or subsidiary thereof)
is terminated by reason of death or disability (as defined previously in this
Section 4.(c)), the pro-rata amount of RSUs, attributable to the number of
completed months employed between the grant date and the termination date shall
immediately vest, and fractional shares will be rounded down to the nearest full
share and will not be distributed or paid in cash. In the event the
Participant’s employment with the Company (and any parent or subsidiary thereof)
is terminated by reason of a Qualified Retirement, the RSUs shall cease vesting
one year following the date of termination. Any RSUs which vest during such one
year period will not be subject to additional holding periods hereunder. A
Qualified Retirement is a retirement made pursuant to a bona-fide notice of
retirement made 90 Days in advance, by a Participant who is at least 55 years
old and has been employed at the Company for at least 10 years.
(d)   Compliance Restrictions.  The Company shall not be obligated to issue to
the Participant the Shares upon the vesting of any RSU (or otherwise) unless (i)
the Participant has complied with covenants set forth in Section 10 of this
Agreement and (ii) the issuance and delivery of such Shares shall comply with
all relevant provisions of law and other legal requirements including any
applicable federal or state securities laws and the requirements of any stock
exchange or quotation system upon which Common Stock may then be listed or
quoted.
5.          Restrictions on Transfer.
The RSUs may not be sold, assigned, transferred, pledged or otherwise encumbered
by the Participant, either voluntarily or by operation of law, except by will or
the laws of descent and distribution.
6.          No Rights as Stockholder.
Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or shall have any rights or
privileges of, a stockholder of the Company in respect of any Share issuable
pursuant to the RSUs granted hereunder until such Share has been delivered to
the Participant.
7.          Withholding Taxes; Section 83(b) Election.
(a)   No Shares will be delivered pursuant to the vesting of an RSU unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, the amount (with respect to such vesting, the
“Withholding Amount”) of the Company’s minimum statutory withholding obligations
with respect to the income recognized by the Participant upon such vesting,
based on minimum statutory withholding rates for all tax purposes, including
payroll and social security taxes, that are applicable to such income.
(b)   The Participant acknowledges that no election under Section 83(b) of the
Code may be filed with respect to the RSUs.
8.          Automatic Sale Upon Vesting.
(a)   Upon any vesting of RSUs pursuant to Section 2 hereof, the Company may
sell, or arrange for the sale of, such number of the Shares issuable pursuant to
such vested RSU under Section 2 as is sufficient to generate net proceeds to
satisfy the Company’s minimum statutory withholding obligations with respect to
the income recognized by the Participant upon vesting (based on minimum
statutory withholding rates for all tax purposes, including payroll and social
security taxes, that are applicable to such income), and the Company shall
retain such net proceeds in satisfaction of such tax withholding obligations.
(b)   The Participant hereby appoints the Company’s Secretary as his or her
attorney-in-fact to sell the Shares in accordance with this Section 8.  The
Participant agrees to execute and deliver such documents, instruments and
certificates as may reasonably be required in connection with the sale of the
Shares pursuant to this Section 8.
(c)   It is understood that the Participant and the Company may agree from time
to time, subject to compliance with applicable laws, to procedures to be
implemented, in lieu of the procedures set forth in paragraphs (a) and (b) of
this Section 8, to fund the Withholding Amount.
9.          Provisions of the Plan.
The RSUs are subject to the provisions of the Plan, a copy of which is being
furnished to the Participant with this Agreement.
10.      Participant’s Covenants.
For and in consideration of the delivery of this Agreement, the Participant
agrees to the provisions of this Section 10.





--------------------------------------------------------------------------------





(a)   Confidential Information.  As used in this Agreement, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
proprietary information relating to the Company or the business of the Company,
including information relating to financial statements, customer lists and
identities, potential customers, customer contacts, employee skills and
compensation, employee data, suppliers, acquisition targets, servicing methods,
equipment, programs, strategies and information, analyses, marketing plans and
strategies, profit margins, financial, promotional, marketing, training or
operational information, and other information developed or used by the Company
that is not known generally to the public or the industry.  Confidential
Information shall not include any information that is in the public domain or
becomes known in the public domain through no wrongful act on the part of the
Participant.
(b)   Non-Disclosure.  The Participant agrees that the Confidential Information
is a valuable, special and unique asset of the Company’s business, that such
Confidential Information is important to the Company and the effective operation
of the Company’s business, and that during employment with the Company and at
all times thereafter, the Participant shall not, directly or indirectly,
disclose to any competitor or other person or entity (other than current
employees of the Company) any Confidential Information that the Participant
obtains while performing services for the Company, except as may be required in
the Participant’s reasonable judgment to fulfill his duties hereunder or to
comply with any applicable legal obligation.
(c)   Non-Competition; Non-Solicitation. 
(i)   During Participant’s employment with the Company and for the period of six
(6) months immediately after the termination of Participant’s employment with
the Company (including any parent, subsidiary, affiliate or division of the
Company) for any reason whatsoever, and whether voluntary or involuntary,
Participant shall not invest in (other than in a publicly traded company with a
maximum investment of no more than 1% of outstanding shares), counsel, advise,
consult, be employed or otherwise engaged by or with any entity or enterprise
(“Competitor”) that competes with (A) the Company’s business of providing
Medicaid managed care services, Medicaid-related services, behavioral health,
nurse triage or pharmacy compliance specialty services or (B) any other business
in which, after the date of this Agreement, the Company (or any parent,
subsidiary, affiliate or division of the Company) becomes engaged (or has taken
substantial steps in which to become engaged) on or prior to the date of
termination of Participant’s employment. For purposes of paragraph 10,
Participant agrees that this agreement not to compete applies to any Competitor
that does business within the state of Missouri or and any other state in which
Centene does business, and that such geographical limitation is reasonable.
(ii)   During the Participant’s employment with the Company (or any parent,
subsidiary, affiliate or division of the Company) and for the period of twelve
months immediately after the termination of the Participant’s employment with
the Company (or any parent, subsidiary, affiliate or division of the Company)
for any cause whatsoever, and whether voluntary or involuntary (“Restricted
Period”), the Participant will not, either directly or indirectly, either for
himself or for any other person, firm, company or corporation, call upon,
solicit, divert, or take away, or attempt to solicit, divert or take away any of
the customers, prospective customers, business, vendors or suppliers of the
Company that the Participant had dealings with, or responsibility for, or as to
which the Participant had access to confidential information.
(iii)   The Participant shall not, at any time during the Restricted Period,
without the prior written consent of the Company, (i) directly or indirectly,
solicit, recruit or employ (whether as an employee, officer, director, agent,
consultant or independent contractor) any person who was or is at any time
during the previous six months an employee, representative, officer or director
of the Company (or any parent, subsidiary, affiliate or division of the
Company); or (ii) take any action to encourage or induce any employee,
representative, officer or director of the Company (or any parent, subsidiary,
affiliate or division of the Company) to cease their relationship with the
Company (or any parent, subsidiary, affiliate or division of the Company) for
any reason.
(iv)   This Section 10(c) shall not apply if a "Change in Control" (as defined
in Section 3) occurs under Section 3(ii) thereof, or if such Change in Control
occurs under Section 3(i) or 3(iii) thereof without the prior approval,
recommendation or consent of the Board of Directors of the Corporation.
(d)   Enforcement.  If any of the provisions or subparts of this Section 10
shall be held to be invalid or unenforceable by a court of competent
jurisdiction, the remaining provisions or subparts thereof shall nevertheless
continue to be valid and enforceable according to their terms.  Further, if any
restriction contained in the provisions or subparts of this Section 10 is held
to be overbroad or unreasonable as written, the parties agree that the
applicable provision should be considered to be amended to reflect the maximum
period, scope or geographical area deemed reasonable and enforceable by the
court and enforced as amended.
(e)   Remedy for Breach.
(i)   Because the Participant’s services are unique and because the Participant
has access to the Company’s Confidential Information, the parties agree that any
breach or threatened breach of this Section 10 will cause irreparable harm to
the Company and that money damages alone would be an inadequate remedy.  The
parties therefore agree that, in the event of any breach or threatened breach of
this Section 10, and in addition to all other rights and remedies available to
it, the Company may





--------------------------------------------------------------------------------





apply to any court of competent jurisdiction for specific performance and/or
injunctive or other relief, without a bond, in order to enforce or prevent any
violations of the provisions of this Section 10.
(ii)   The Participant shall immediately repay to the Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by
Participant upon the sale or other disposition of the Shares occurring at any
time during the period commencing on the date that is three years before the
date of termination of the Participant’s employment with the Company and all
Subsidiaries of the Company and ending on the date of the Participant’s breach
or threatened breach of this Section 10 (the “Refund Period”), together with
interest accrued thereon, from the date of such breach or threatened breach, at
the prime rate (compounded calendar monthly) as published from time to time in
The Wall Street Journal, electronic edition (“Interest”); and
(iii)   The Participant shall repay to the Company a cash sum equal to the fair
market value of all of the Shares transferred by the Participant as a gift or
gifts at any time during the Refund Period, together with Interest, and for
which purpose, “fair market value” shall be the Fair Market Value of one share
of Common Stock on the date such gift occurs.
(iv)   The Participant acknowledges and agrees that nothing contained herein
shall be construed to be an excessive remedy to prohibit the Company from
pursuing any other remedies available to it for such actual or threatened
breach, including the recovery of money damages, proximately caused by the
Participant’s breach of this Section 10.
(f)   Survival.  The provisions of this Section 10 shall survive and continue in
full force in accordance with their terms notwithstanding any forfeiture,
termination or expiration of this Agreement in accordance with its terms or any
termination of the Participant’s employment for any reason (whether voluntary or
involuntary).
11.      Miscellaneous.
(a)   Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(b)   Waiver.  Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.
(c)   Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.
(d)   Notice.  All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after delivery
to a United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown beneath his or
its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
paragraph (d).
(e)   Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the RSUs.
(f)   Participant’s Acknowledgments.  The Participant acknowledges that he or
she:  (i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Bryan Cave LLP, is acting as counsel to the Company in
connection with the transactions contemplated by the agreement, and is not
acting as counsel for the Participant.
(g)   Unfunded Rights.  The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company.  The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.
(h)   Deferral.  Neither the Company nor the Participant may defer delivery of
any Shares issuable under unvested RSUs except to the extent that such deferral
complies with the provisions of Section 409A of the Code.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
                                                                             
CENTENE CORPORATION
      
                                                                                  
                                                                                 



